Case 1:99-mc-09999 Document 1044 Filed 09/18/20 Page 1 of 6 PageID #: 106297




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

SILVERGATE PHARMACEUTICALS, INC.,                      )
                                                       )
                       Plaintiff,                      )
                                                       )
       v.                                              )
                                                       )    C.A. No.
AMNEAL PHARMACEUTICALS LLC,                            )
                                                       )
                       Defendant.                      )


                       COMPLAINT FOR PATENT INFRINGEMENT

       For its Complaint against Defendant Amneal Pharmaceuticals LLC. (“Amneal”), Plaintiff

Silvergate Pharmaceuticals, Inc. (“Silvergate”), by and through its attorneys, alleges as follows:

                               THE NATURE OF THE ACTION

       1.      This is an action for patent infringement of United States Patent No. 10,772,868

(the “’868 Patent”) arising under the patent laws of the United States, Title 35, United States Code,

that arises out of the filing by Amneal of Abbreviated New Drug Application (“ANDA”) No.

212894 with the U.S. Food and Drug Administration (“FDA”) seeking approval of a generic

version of Silvergate’s oral solution that is the subject of New Drug Application (“NDA”) No.

208686, hereinafter referred to as Silvergate’s “Epaned® Product.” Silvergate seeks all available

relief under the patent laws of the United States, 35 U.S.C. § 100 et. seq., and other applicable

laws for Defendant’s infringement of the ’868 Patent.

                                         THE PARTIES

       2.      Silvergate is a corporation organized and existing under the laws of the State of

Delaware, with a principal place of business at 8 Cabot Road, Suite 2000, Woburn MA 01801.

       3.      Silvergate is a wholly-owned subsidiary of Azurity Pharmaceuticals, Inc.

(“Azurity”).
Case 1:99-mc-09999 Document 1044 Filed 09/18/20 Page 2 of 6 PageID #: 106298




       4.      On information and belief, Amneal is a limited liability company organized and

existing under the laws of the State of Delaware, having a principal place of business at

400 Crossing Boulevard, Third Floor, Bridgewater, New Jersey 08807. On information and belief,

Amneal is in the business of, among other things, developing, manufacturing, and selling generic

copies of branded pharmaceutical products for the U.S. market.

                                JURISDICTION AND VENUE

       5.      This action arises under the patent laws of the United States of America, 35 U.S.C.

§ 1, et seq. This Court has subject matter jurisdiction over the action under 28 U.S.C. §§ 1331,

1338(a) (patent infringement). Relief is sought under 35 U.S.C. § 271(e)(2).

       6.      This Court has personal jurisdiction over Amneal because, among other things, on

information and belief, Amneal is a limited liability company formed under the laws of the State

of Delaware.

       7.      Venue is proper in this Court under 28 U.S.C. §§ 1391(c) and 1400(b).

                           SILVERGATE’S EPANED® PRODUCT

       8.      Silvergate’s Epaned® Product is the only FDA approved and labeled ace inhibitor

treatment that is a ready-to-use oral solution for hypertension in children. Epaned® is also

indicated to treat hypertension in adults, heart failure, and asymptomatic left ventricular

dysfunction.

       9.      Azurity is the holder of approved NDA No. 208686.

                                      PATENT-IN-SUIT

       10.     The ’868 Patent, entitled “Enalapril Formulations,” issued on September 15, 2020

from United States Patent Application 16/242,898 (the “’898 Application”). A true and correct

copy of the ’868 Patent is attached to this Complaint as Exhibit A.




                                                2
Case 1:99-mc-09999 Document 1044 Filed 09/18/20 Page 3 of 6 PageID #: 106299




        11.     The ’868 Patent was duly and legally issued to Silvergate as the assignee.

Silvergate owns all rights, title and interest in the ’868 Patent.

        12.     Pursuant to 21 U.S.C. § 355, Azurity submitted a request to FDA to list the ’868

Patent in the Approved Drug Products with Therapeutic Equivalence Evaluations (“the Orange

Book”) in connection with NDA No. 208686 (Silvergate’s Epaned® product).

        13.     Silvergate’s Epaned® product is covered by at least one claim of the ’868 Patent.

                                INFRINGEMENT BY AMNEAL

        14.     By letter dated February 27, 2019 (“the Notice Letter”), Amneal notified Silvergate

that it had submitted ANDA No. 212894 to FDA under Section 505(j)(2)(B) of the Federal Food,

Drug and Cosmetic Act (“FDCA”) (21 U.S.C. § 355(j)(2)(B) and 21 C.F.R. §314.95) seeking

approval to engage in the commercial manufacture, use, and sale of a generic version of

Silvergate’s Epaned® product (“the Amneal ANDA Product”) before the expiration of four

Silvergate Patents related to Epaned®: United States Patent Nos. 9,669,008 (the “’008 Patent”),

9,808,442 (the “’442 Patent”), 10,039,745 (the “’745 Patent”), and 10, 154,987 (the “’987

Patent”)1.

        15.     Each of the ’008, ’442, ’745, ’987, and ’868 patents expire on March 25, 2036.

        16.     Upon information and belief, Amneal intends to engage in commercial

manufacture, use, and sale of the Amneal ANDA Product promptly upon receiving FDA approval

to do so.




1
    On April 11, 2019, Silvergate brought an action against Amneal for infringement of the ’008
Patent, the ’442 Patent, the ’745 Patent and the ’987 Patent in this District. That case is currently
pending as C.A. No. 19-678-LPS. Silvergate hereby incorporates by reference its Complaint
(D.I. 1) against Amneal in that action and intends to request consolidation of these related cases.

                                                   3
Case 1:99-mc-09999 Document 1044 Filed 09/18/20 Page 4 of 6 PageID #: 106300




       17.     Upon information and belief, Amneal is seeking approval to engage in the

commercial manufacture, use, and sale of the Amneal ANDA Product before the expiration of the

’868 patent.

       18.     By filing ANDA No. 212894, Amneal has necessarily represented to FDA that the

Amneal ANDA Product has the same active ingredients as Silvergate’s Epaned® product, has the

same route of administration, dosage form, and strength as Silvergate’s Epaned® product, and is

bioequivalent to Silvergate’s Epaned® product.

                                    CLAIM 1 FOR RELIEF

               Infringement of the ’868 Patent Under 35 U.S.C. § 271 (e)(2)(A)

       19.     Silvergate incorporates each of the preceding paragraphs as if fully set forth herein.

       20.     Amneal submitted ANDA No. 212894 to FDA under section 505(j) of the FDCA

to obtain approval to engage in the commercial manufacture, use, offer for sale, sale, or importation

of the Amneal ANDA Product throughout the United States. By submitting the ANDA, Amneal

has committed an act of infringement of the ’868 Patent under 35 U.S.C. § 271 (e)(2)(A).

       21.     If Amneal’s ANDA is approved by FDA, the commercial manufacture, use, offer

to sell, or sale within the United States, and/or importation into the United States of the Amneal

ANDA Product will constitute acts of infringement of the ’868 Patent under 35 U.S.C. § 271(a)-

(c) unless enjoined by the Court.

       22.     On information and belief, Amneal has actual and constructive knowledge of the

’868 Patent and the ’898 Application. In addition, upon information and belief, Amneal had

specific intent to infringe the ’868 Patent. Moreover, there are no substantial non-infringing uses

for the Amneal ANDA Product other than as the pharmaceutical claimed in the ’868 Patent.




                                                 4
Case 1:99-mc-09999 Document 1044 Filed 09/18/20 Page 5 of 6 PageID #: 106301




          23.    The commercial manufacture, use, offer for sale, sale, and/or importation of the

Amneal ANDA Product in violation of Silvergate’s patent rights will cause irreparable harm to

Silvergate for which damages are inadequate.

                                       PRAYER FOR RELIEF

          Silvergate respectfully requests the following relief:

          a)     A judgment that Amneal has infringed the ’868 Patent under 35 U.S.C.

§ 271(e)(2)(A) by submitting ANDA No. 212894 under Section 505(j) of the FDCA, and that

Amneal’s making, using, offering to sell, or selling in the United States, or importing into the

United States of the Amneal ANDA Product will infringe one or more claims of the ’868 Patent;

          b)     A finding that the ’868 Patent is valid and enforceable;

          c)     An order under 35 U.S.C. § 271(e)(4)(A) that the effective date of any FDA

approval of ANDA No. 212894 shall be a date which is not earlier than the latest expiration date

of the ’868 Patent, as extended by any applicable periods of exclusivity;

          d)     An order under 35 U.S.C. § 27l(e)(4)(B) permanently enjoining Amneal, its

subsidiaries, parents, officers, agents, servants, employees, licensees, representatives, and

attorneys, and all other persons acting or attempting to act in active concert or participation with

it or acting on its behalf, from engaging in the commercial manufacture, use, offer to sell, or

importation into the United States, of any drug product covered by the ’868 Patent, including the

Amneal ANDA Product;

          e)     A finding that this action for infringement is an exceptional case under 35 U.S.C.

§ 285, and that Silvergate be awarded reasonable attorneys’ fees and costs; and

          f)     An award of any such other and further relief as the Court may deem just and

proper.




                                                    5
Case 1:99-mc-09999 Document 1044 Filed 09/18/20 Page 6 of 6 PageID #: 106302




                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                     /s/ Megan E. Dellinger
OF COUNSEL:                          Jack B. Blumenfeld (#1014)
                                     Megan E. Dellinger (#5739)
Wendy L. Devine                      1201 North Market Street
Kristina M. Hanson                   P.O. Box 1347
Jody Karol                           Wilmington, DE 19899
WILSON SONSINI GOODRICH              (302) 658-9200
  & ROSATI                           jblumenfeld@mnat.com
One Market Plaza                     mdellinger@mnat.com
Spear Tower, Suite 3300
San Francisco, CA 94105              Attorneys for Plaintiff Silvergate
(415) 947-2000                       Pharmaceuticals, Inc.

Natalie J. Morgan
WILSON SONSINI GOODRICH
  & ROSATI
12235 El Camino Real, Suite 200
San Diego, CA 92130-3002
(858) 350-2300

Ty W. Callahan
Granville C. Kaufman
WILSON SONSINI GOODRICH
  & ROSATI
633 West Fifth Street, Suite 1550
Los Angeles, CA 90071-2005
(323) 210-2900

September 18, 2020




                                     6
